USDC SDNY
DOCUMENT

U.S. Depa

United Sta || ELECTRONICALLY FILED
Southern L | DOC #:

86 Chambers St |] DATE FILED: 5/10/2021
New York, New

May 7, 2021

 

 

 

VIA ECF

Hon. Analisa Torres

United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Re: = Lin, et al. v. Mayorkas, et al., No. 21 Civ. 2805 (AT)
Dear Judge Torres:

This Office represents the government in this action in which the plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their
Refugee/Asylee Relative Petition (Form I-730). The Court has scheduled an initial conference in
this case for June 1, 2021. See ECF No. 9. On behalf of the government, I write respectfully to
request a one-month extension of time to respond to the complaint (i.e., from June 7 to July 7,
2021). If the Court grants the request, the government requests that the initial conference be
adjourned to the week of July 19, 2021, or thereafter.

The extension is respectfully requested because USCIS has scheduled an interview
regarding plaintiffs’ Form I-730 for May 26, 2021. The additional time is anticipated to allow
USCIS to consider the information gathered at the interview together with other information, and
then potentially take adjudicative action, which could render this action moot.

This is the government’s first request to extend the deadline to respond to the complaint and
to adjourn the initial conference. Plaintiffs consent to these requests. I also note that the parties,
having conferred, do not consent to the jurisdiction of the magistrate judge. See ECF No. 11.

I thank the Court for its consideration of this letter.
Respectfully submitted,

AUDREY STRAUSS
United States Attorney

GRANTED in part, DENIED in part. By July 7, 2021, the Government shall answer or otherwise respond to the
complaint. The initial pretrial conference scheduled for June 1, 2021, is ADJOURNED to June 30, 2021, at
10:00 a.m. By June 23, 2021, the parties shall file their joint letter and proposed case management plan.

SO ORDERED. O;-

Dated: May 10, CN ANALISA TORRES
New York, New Yor United States District Judge

 
